Citation Nr: 1236526	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine/tension headaches.  

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected post traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for arthritis of the feet.  

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

6.  Entitlement to service connection for a gallbladder disorder.  

7.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral knee disability.  

8.  Entitlement to an evaluation in excess of 30 percent for PTSD, from the initial grant of service connection.  

9.  Entitlement to an increase in the 30 percent evaluation currently assigned for irritable bowel syndrome, diverticulitis, and hiatal hernia (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1996.  

By rating action in September 1996, the RO denied service connection for a bilateral knee disability.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by the Waco, Texas RO which granted service connection for PTSD and assigned a 30 percent evaluation, assigned an increased rating to 30 percent for the gastrointestinal disorder, declined to reopen the claim for service connection for a bilateral knee disability, and denied service connection for the remaining issues on appeal.  In a supplemental statement of the case (SSOC) in March 2008, the RO reopened the claim regarding a bilateral knee disability, now characterized as tenosynovitis.  The Board remanded the appeal in June 2010, and it has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development consistent with the discussion below is necessary prior to appellate review.  

As noted above, the Board remanded the appeal in June 2010.  This was to comply with the Veteran's request to be rescheduled for a hearing before a traveling member of the Board.  In that remand, the Board included a detailed discussion of the Veteran's explanation for his failure to report for a previously scheduled Travel Board hearing in December 2009, which involved moving from Texas to Alabama and then finally to Washington State, and his assertion that he had advised VA of his new addresses with each move.  Although the Board noted in the remand that there was no record in the claims file that the RO received any change of address notice, an Employment Questionnaire, received by the Waco RO in March 2010 and associated with the claims file subsequent to the remand, showed that the Veteran had advised the RO of his new address in Washington State.  

For reasons not readily apparent in the record, the Veteran's claims file was subsequently transferred to the Montgomery, Alabama RO.  In a letter dated in May 2012, the RO notified the Veteran at an address in Madison, Alabama that he was scheduled for a Travel Board hearing at the Montgomery RO in June 2012.  As would be expected, that letter was returned to the RO later in May 2012, and marked as "not deliverable as addressed."  Suffice it to say, the Veteran failed to report for the June 2012 hearing.  Interestingly, on June 27, 2012, one day prior to the scheduled Travel Board hearing, the Veteran's representative requested the Montgomery RO transfer his claims file to the Seattle RO.  However, it does not appear that any further action was undertaken, and the Veteran's claims file was simply returned to the Board for appellate review.  

Given the foregoing, the undersigned finds that the Veteran's claims file should be transferred to the Seattle RO, so that he can be rescheduled for Travel Board hearing.  

Accordingly, this case is REMANDED to the RO for the following:  

The Veteran should be scheduled for a hearing before a traveling member of the Board of Veterans' Appeals at the RO nearest his residence in Washington State as soon as practicable.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The purpose of this REMAND is to afford the Veteran due process of law.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

